Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Holshouser on 04 May 2021.
The application has been amended as follows: 
IN THE CLAIMS
Please cancel Claims 24-25.
Please amend Claims 1, 10, 16, and 26 as shown below.
1. (Currently Amended) A gas turbine engine, comprising: 
a compressor section having at least one compressor rotor stage; 
a turbine section having at least one turbine rotor stage, wherein the compressor rotor stage and the turbine rotor stage are in rotational communication with each other via a shaft; 
a unitary structure that includes an outer case portion, a combustor section, a turbine nozzle, and an augmentor within the exhaust duct, the unitary structure configured for attachment with the turbine section and the compressor section
a fuel conduit system comprising a fuel conduit located radially within the shaft with respect to an axial centerline of the gas turbine engine and configured to collect fuel used as either 
wherein the fuel conduit ; and 
wherein the augmentor includes an axially extending portion which is coaxial with the fuel conduit and configured to receive the fuel conduit in a direction along the axial centerline and wherein at least a portion of the axially extending portion is located axially and radially within the shaft.

10. (Currently Amended) A method of assembling a gas turbine engine, comprising: 
producing a unitary structure that includes an outer case portion, a combustor section, a turbine nozzle, and 
providing a compressor section having at least one compressor rotor stage, and a turbine section having at least one turbine rotor stage; 
connecting a fuel conduit of a fuel conduit system to the augmentor, the fuel conduit 
assembling the turbine section to the unitary structure; and 
assembling the compressor rotor stage in rotational communication with the turbine rotor stage via a shaft; 
 of the fuel conduit located within the augmentor, the augmentor includes an axially extending portion which is coaxial with the fuel conduit, and at least a portion of the axially extending portion is located axially and radially within the shaft.

16. (Currently Amended) A method of manufacturing a gas turbine engine, comprising: 
producing a unitary structure that includes an outer case portion, a combustor section, a turbine nozzle, , and an augmentor within the exhaust duct using an additive manufacturing process
producing a subassembly that includes a compressor section having at least one compressor rotor stage coupled with a turbine section having at least one turbine rotor stage, wherein the compressor rotor stage is in rotational communication with the turbine rotor stage via a shaft; 
assembling the subassembly to the unitary structure;
wherein assembling the subassembly to the unitary structure includes sliding the subassembly into a forward end of the unitary structure so as to connect a fuel conduit of a fuel conduit system to the augmentor, the fuel conduit 
wherein, subsequent to assembling the subassembly to the unitary structure, the fuel conduit , the augmentor includes an axially extending portion which is coaxial with the fuel conduit, and at least a portion of the axially extending portion is located axially and radially within the shaft.

26. (Currently Amended) The gas turbine engine of claim [24] 1, wherein the augmentor further includes a plurality of radially extending spray bars axially downstream of the axially extending portion.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1, 10, and 16, the prior art of record does not teach in combination with the other limitations of the independent claim: “the fuel conduit extends along and is centered about the axial centerline from a first axial end of the fuel conduit system located axially upstream of the compressor section to a second axial end of the fuel conduit system located within the augmentor” and “the augmentor includes an axially extending portion which is coaxial with the fuel conduit, and at least a portion of the axially extending portion is located axially and radially within the shaft.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741